Case 1:19-cv-06202-ILG-RER Document 18 Filed 06/29/21 Page 1 of 2 PageID #: 345




UNITES STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X        CASE MANAGEMENT PLAN

                                                                 Docket Number:


                                            Plaintiff,
                  -against-


                                          Defendant,
 ---------------------------------------------------------X
         Upon consent of the parties, it is hereby ORDERED as follows:
 1.      Defendants shall answer or otherwise move with respect to the complaint by                    .

 2.      No additional parties may be joined after                    .

 3.      No amendment of the pleadings will be permitted after                       .

 4.      Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
         Rules of Civil Procedure, if not yet made:                       .
 5.      The parties shall make required Rule 26(a)(2) disclosures with respect to:
                  (a)      expert witnesses on or before                      .
                  (b)      rebuttal expert witnesses on or before                    .

 6.      All discovery, including depositions of experts, shall be completed on or before
                              (Generally, this date must be no later than 6 months after the initial
         conference).
 7.      Pre-motion letters regarding proposed dispositive motions must be submitted within one
         (1) weeks following the close of all discovery and responses are due one week later.
 8.      Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
         (Answer no if any party declines to consent without indicating which party has
         declined.)
                                            Yes             No



 If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a
 Civil Action to a Magistrate Judge form. The form can be accessed at the following link:
 http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.
       Case 1:19-cv-06202-ILG-RER Document 18 Filed 06/29/21 Page 2 of 2 PageID #: 346
This scheduling order may be altered or amended upon a showing of good cause not
foreseeable at the date hereof.

Dated: Brooklyn, New York
                                          ________________________
                                          RAMON E. REYES, JR.
                                          UNITED STATES MAGISTRATE JUDGE
CONSENTED TO:
                                          NAME
                                          Attorney for Plaintiff
                                          ADDRESS
                                          E-mail:
                                          Tel.:
                                          Fax:

                                          NAME
                                          Attorney for Defendant
                                          ADDRESS
                                          E-mail:
                                          Tel.:
                                          Fax:
